DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The specification is objected because of the following reasons:
In par. [0001]: insert US Patent no. 11,004,940. 
Appropriate correction is required. 
Claim Objections
2.	The claims are objected because of the following reasons: 
Re claim 6, line 2: in front of “second conductivity”, delete “a” and insert --the--.
Re claim 7, line 2: in front of “first conductivity”, delete “a” and insert --the--.
Appropriate correction is required. 	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claims 1, 14 & 17 cite “a first conductivity type source region…a second conductive type well region” (claims 1 & 14), and “…(DMOSFET) comprising a drain terminal on a backside of the SiC substrate and a source terminal on a topside of the SiC substrate” (claim 1) & …(DMOSFET), the Silicon Carbide (SiC) DMOSFET comprises one of a trench gate…” (claim 17) are not clear, because they are stand alone claimed features and the claims do not clearly specify their relationship, locations and connections with any other claimed features. 
In claims 4-5 cites “a first conductivity type region” & “a second conductivity type region” are not clear because the claims do not clearly specify their locations and relationships with other claimed features. 
For best understand and examination purpose, the claims will be best understood based on claim 18, drawings, disclosure of the specification and/or any applicable prior arts.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-8, 10-12, 14, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorezyca (US 2017/0236915).
	Re claims 1, 14 & 15, Gorezyca teaches, Fig. 1, [0001, 0021, 0022, 0025], a device comprising a unit cell on a Silicon Carbide (SiC) substrate, the unit cell comprising:
-a first conductivity type source region (left/right 20, n-type);
-a second conductivity type well contact region (right 18, p-type);
-a second conductivity type well region (left 18);
-a first metal region (of 32); and
-a silicide layer (left 36), 
wherein the device comprises a vertical Silicon Carbide double-implantation metal oxide semiconductor field-effect transistor (DMOSFET) comprising a drain terminal (on backside of 14 with 12) on a backside of the SiC substrate (14) and a source terminal (at top surface of 20 with 32) on a topside of the SiC substrate (14),
 	wherein the first metal region (of 32) is in contact with the second conductivity type well contact region (right 18) and 
wherein the silicide layer (36) is in contact with the second conductivity type well contact region (right 18) through the first metal region (of 32).

    PNG
    media_image1.png
    368
    459
    media_image1.png
    Greyscale

Re claim 2, Gorezyca teaches the first metal region comprises a target work function (of Al) [0025]. 
Re claim 3, Gorezyca teaches the target work function ranges from 3.5 electron volts to 6 electron volts (Al, 4.2 eV) (supported by Nakasuji et al. (US 2002/0036264, [0350]). 
Re claims 4 & 5, Gorezyca teaches a first conductivity type region (17) comprises one of (a) a p-type region and (b) a n-type region (n-type drift region 17); and a second conductivity type region (region of 18) comprises one of (a) a p-type region (p-well 18) and (b) and a n-type region [0022]. 
Re claims 6 & 7, Gorezyca teaches the first conductivity region comprises the p-type region when a second conductivity type region comprises the n-type region (based on p-channel MOS) [0020]; and the second conductivity type region (of 18) comprises the p-type region when a first conductivity type region (17) comprises the n-type region [0022]. 
Re claim 8, Gorezyca teaches the device comprises the first conductivity type source region (left 20) within the second conductivity type well region (left 18).   
Re claim 10, Gorezyca teaches the first metal region (of 32) is in direct contact (in straight line) with the second conductivity type well contact region (right 18) (Fig. 1). 
Re claims 11 & 12, Gorezyca teaches the DMOSFET comprises one of (a) a planar gate DMOSFET (Fig. 1) and (b) a trench gate DMOSFET; and wherein the planar gate DMOSFET comprises one of (a) n-type planar gate DMOSFET (n-channel) and (b) a p-type planar gate DMOSFET.
Re claim 17, Gorezyca teaches the device comprises a vertical Silicon Carbide (SiC) double-implantation metal oxide semiconductor field effect transistor (DMOSFET), the vertical Silicon Carbide (SiC) DMOSFET comprises one of a trench gate DMOSFET and a planar gate DMOSFET (Fig. 1, [0001, 0021]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 13, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorezyca.
The teachings of Gorezyca have been discussed above. 
Re claims 13 & 16, Gorezyca does not explicitly teach the trench gate DMOSFET comprises one of (a) n-type trench gate DMOSFET and (b) a p-type trench gate (DMOSFET). 
Gorezyca does teach trench MOSFET [0001] & n- and p-channel designs of MOS device [0020]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ/modify the teaching as taught by Gorezyca to obtain n-type or p-type trench gate DMOSFET as claimed, because it aids in achieving a desired design of wide bandgap MOS device. 
Re claim 18, Gorezyca teaches, Fig. 1, [0001, 0021, 0022, 0025], A device comprising:
-a silicon carbide (SiC) double-implantation metal oxide semiconductor field effect transistor (DMOSFET) (SiC vertical power MOSFET) capable of carrying a drain current of less than negative 500 milliamperes at a drain voltage of negative 3 volts,
wherein the SiC DMOSFET comprises a first metal region (of 32) in contact with a second conductivity type well contact region (right 18), and
wherein the SiC DMOSFET comprises a silicide layer (left 36) in contact with the second conductivity type well contact region (right 18) through the first metal region (of 32).

    PNG
    media_image1.png
    368
    459
    media_image1.png
    Greyscale

Gorezyca does not explicitly teach the DMOSFET capable of carrying a drain current of less than negative 500 milliamperes at a drain voltage of negative 3 volts. 
Gorezyca does teach SiC DMOSFET with similar structure as claimed invention (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Gorezyca to obtain DMOSFET that capable of carrying a drain current of less than negative 500 milliamperes at a drain voltage of negative 3 volts, because drain/current/voltage of a device depends on many variable parameters such as selected materials, dopants, dimensions/thickness, number of layers, etc. and are known to affect device property and would depend on the desired device density and desired device characteristics. Based on similar teaching structure, one of ordinary skill in the art would have been led to the recited drain current/voltage through routine experimentation to achieve desired characteristics of the formed device. 
6.	Claim(s) 9, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorezyca in view of Kumagai (US 2014/0145209).
	The teachings of Gorezyca have been discussed above. 
	Re claim 19, Gorezyca does not teach a Schottky diode region and p-n diode region, the Schottky diode region connected in series with the p-n diode region. 
	Kumagai teaches a Schottky diode region (Schottky barrier diode) and p-n diode region (at P+, N+), the Schottky diode region connected in series with the p-n diode region (Fig. 9, [0040]). 
	As taught by Kumagai, one of ordinary skill in the art would utilize the above teaching to obtain a Schottky diode region and pn diode region as claimed, because it is easily recognized by a skill person in the art that SiC MOSFET is generally used with a Schottky barrier diode composed of the same wide band gap semiconductor. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kumagai in combination Gorezyca due to above reason. 
Re claims 9 & 20, in combination cited above. Kumagai teaches the second conductivity type well contact region (3) within a second conductivity type well region (4). 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/           Primary Examiner, Art Unit 2894                                                                                                                                                                                             	12/1/22